Citation Nr: 0805671	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  02-12 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
benign prostatic hyperplasia (BPH). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from May 1976 to May 1979 and 
from July 1980 to February 2001.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2001 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  This case was previously before the 
Board, and remanded for further development, in November 
2003, January 2006, and April 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its April 2007 remand, the Board stated that the veteran's 
claim for an increased rating for BPH should be considered 
under the rating criteria for renal and voiding impairment 
and noted that the evidence of record did not sufficiently 
address the rating criteria for renal or voiding 
dysfunctions.  Consequently, the Board instructed the RO to 
provide a VA examination to obtain answers to several 
questions, including whether the veteran had a "definite" 
decrease in kidney function.  Although a VA examination was 
conducted in August 2007, the examiner did not offer an 
opinion on the veteran's kidney function.  The Board notes 
that a definite decrease in kidney function warrants a 60 
percent rating under the rating criteria for renal 
dysfunction, so the examiner's failure to answer this 
question materially affects the adjudication of this claim.  
Where the remand orders of the Board or the Courts are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Consequently, this claim must be remanded 
for compliance with the April 2007 remand instruction.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims folder to the 
examiner who conducted the August 2007 VA 
examination (or, if unavailable, to 
another appropriate VA reviewer).  In an 
addendum, the reviewer should provide an 
opinion as to whether the veteran has a 
definite decrease in kidney function.  
Review of the claims folder should also 
be acknowledged.  If the reviewer deems 
re-examination necessary, this should be 
done.

2.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

